J-S17021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT RAYNOVICH,

                            Appellant                No. 1018 WDA 2015


                    Appeal from the PCRA Order June 9, 2015
               In the Court of Common Pleas of Allegheny County
    Criminal Division at No(s): CP-02-CR-0004603-2000, CP-02-CR-0004605-
      2000, CP-02-CR-0004849-2000, CP-02-CR-0004852-2000, CP-02-CR-
                     0004854-2000, CP-02-CR-0004857-2000


BEFORE: GANTMAN, P.J., SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED APRIL 5, 2016

        Appellant, Robert Raynovich, appeals pro se from the order denying

his pro se “motion for modification of sentence” and pro se “motion for

reconsideration for newly sexually violent predator hearing.”     We affirm in

part and quash in part.

        A prior panel of this Court summarized the factual and partial

procedural history of this case as follows:

              In 2001, Raynovich was convicted of numerous counts of
        crimes involving sexual contact with multiple minor girls.
        Pursuant to the requirements of Megan’s Law II, Raynovich was
        evaluated by a member of the Sexual Offenders Assessment
        Board and following a hearing, the trial court found Raynovich to
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S17021-16


     be an [Sexually Violent Predator (“SVP”)]. The trial court then
     sentenced him to an aggregate term of 29 to 62 years of
     incarceration. On direct appeal, this Court affirmed Raynovich’s
     judgment of sentence. The Pennsylvania Supreme Court denied
     Raynovich’s petition for allowance of appeal in January 2005.

           Raynovich filed a pro se [Post Conviction Relief Act, 42
     Pa.C.S. §§ 9541-9546 (“PCRA”)] petition in March 2005.
     Counsel was appointed and an amended PCRA petition was filed
     in December 2005. The PCRA court held an evidentiary hearing
     in March 2006, following which it denied Raynovich’s petition.
     Although Raynovich appealed from that determination, this Court
     found all claims waived because of his failure to file a timely
     statement of matters complained of on appeal.

            Raynovich filed a PCRA petition pro se in July 2009.
     Counsel was appointed and an amended petition was filed in
     January 2010, arguing for the reinstatement of Raynovich’s
     appellate rights with regard to his previous PCRA petition.
     Following a hearing in April 2010, the PCRA court denied the
     petition, but this Court reversed and remanded, finding that
     counsel’s failure to timely file the statement of matters
     complained of in the appeal from the denial of his first PCRA
     petition constituted abandonment by counsel, pursuant to our
     Supreme Court’s decision in Commonwealth v. Bennett. See
     Commonwealth v. Raynovich, 30 A.2d 532 (Pa. Super. 2011)
     (unpublished memorandum).

            In June 2011, the PCRA court entered an order reinstating
     Raynovich’s appellate rights with regard to his first PCRA
     petition.    Raynovich filed a timely statement of matters
     complained of on appeal raising three issues, and the PCRA court
     subsequently issued an opinion addressing those issues.

Commonwealth v. Raynovich, 1193 WDA 2011, 47 A.3d 1245 (Pa. Super.

filed March 15, 2012) (unpublished memorandum at 1-3).

     On   March   15,   2012,   a   panel   of   this   Court   denied   relief.

Commonwealth v. Raynovich, 1193 WDA 2011, 47 A.3d 1245 (Pa. Super.

filed March 15, 2012) (unpublished memorandum at 1-3). Appellant filed a


                                    -2-
J-S17021-16


petition for allowance of appeal with the Supreme Court, which was denied

on November 28, 2012.          Commonwealth v. Raynovich, 127 WAL 2012,

57 A.3d 69 (Pa. filed November 28, 2012).

        On January 8, 2013, Appellant, pro se, filed a “motion for modification

of sentence,” seeking to have his sentences imposed concurrently rather

than consecutively.        On September 19, 2014, Appellant filed a pro se

“motion for reconsideration for newly sexually violent predator hearing.”

Attorney Charles R. Pass, III, was appointed to represent Appellant on these

matters.     Attorney Pass sought to withdraw from the case pursuant to

Turner/Finley.1        The common pleas court issued a notice of intent to

dismiss both motions pursuant to Pa.R.Crim.P. 907 on April 16, 2015, and

permitted Attorney Pass to withdraw. On June, 9, 2015, the common pleas

court issued an order dismissing Appellant’s pleadings.

        Appellant filed a notice of appeal on June 25, 2015.2 Both Appellant

and the common pleas court complied with the requirements of Pa.R.A.P.

1925.

____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
2
  We note that in addition to filing the notice of appeal in this matter,
Appellant also filed a petition for allowance of appeal to this Court. Petition
for Permission to Appeal, 6/18/15. Because the petition seeking allowance
of appeal to this Court was duplicative and unnecessary, this Court issued an
order dated August 3, 2015, dismissing Appellant’s petition seeking
permission to appeal. Order, filed 8/3/15, at 41 WDM 2015.



                                           -3-
J-S17021-16


      Appellant presents the following issues, which we reproduce verbatim,

for our review:

      1.    Was the sexual violent predator report complete?

      2.    Did Dr. Berstein do the report himself?

      3.    Did Dr. Berstein check the report for the facts?

      4.    Did Dr. Berstein show bias in his opinion of sex offenders?

      5.    Is the Diagnostic and Statistical Manual of Mental Disorder
            4th Edition 1995 the correct manual to use?

Appellant’s Brief at 3.

      We first note that the common pleas court treated both pro se motions

filed by Appellant as PCRA petitions.      Additionally, the issues listed in

Appellant’s statement of questions involved all relate to various aspects of

the SVP-determination process as raised in Appellant’s pro se “motion for

reconsideration for newly sexually violent predator hearing.”     Despite the

treatment of these pleadings as such by the common pleas court, however,

this Court has held that claims challenging the process by which a convicted

defendant is determined to be an SVP is not cognizable under the PCRA.

Commonwealth v. Masker, 34 A.3d 841, 843-844 (Pa. Super. 2011). See

also Commonwealth v. Price, 876 A.2d 988, 994 (Pa. Super. 2005)

(holding that a challenge to the sufficiency of the evidence to support an SVP

classification was not cognizable under the PCRA.) Thus, the common pleas

did not abuse its discretion in declining to grant Appellant relief under the

PCRA.

                                     -4-
J-S17021-16


      Additionally, we note that Appellant’s claims regarding the SVP hearing

process are not cognizable outside of the PCRA framework as petitions for

state habeas corpus relief.     This Court has explained the following with

regard to relief under habeas corpus:

          Under Pennsylvania statute, habeas corpus is a civil remedy
      which lies solely for commitments under criminal process.
      Habeas corpus is an extraordinary remedy and may only be
      invoked when other remedies in the ordinary course have been
      exhausted or are not available. If a petitioner is in custody by
      virtue of a judgment of sentence of a court of competent
      jurisdiction, the writ generally will not lie. Pennsylvania law
      explicitly states that in cases where a person has been
      restrained by virtue of sentence after conviction for a criminal
      offense, the writ of habeas corpus shall not be available if a
      remedy may be had by post conviction hearing proceedings
      authorized by law. See 42 Pa.C.S.A. § 6503(b) (Right to apply
      for a Writ of Habeas Corpus). Issues are not cognizable
      under the statutory remedy of habeas corpus if they could
      have been considered and corrected in the regular course
      of appellate review or by post-conviction proceedings
      authorized by law.

Commonwealth v. McNeil, 665 A.2d 1247, 1249-50 (Pa. Super. 1995)

(some internal citations omitted) (emphasis added).      Furthermore, “[the]

conviction cannot be put aside lightly, and it becomes stronger the longer

the judgment stands.        Consequently, habeas corpus generally is not

available to review a conviction which has been affirmed on appeal.”

Commonwealth v. Wolfe, 605 A.2d 1271, 1273 (Pa. Super. 1992)

(internal citations omitted).

      Here, Appellant challenged the sufficiency of the evidence supporting

the trial court’s determination that he was a sexually violent predator in his


                                     -5-
J-S17021-16


direct appeal.    Commonwealth v. Raynovich, 873 WDA 2001, 849 A.2d

609 (Pa. Super. filed February 18, 2004) (unpublished memorandum at 2).

Thus, the specific challenges in the appeal before us were known to

Appellant then and could have been raised at that time. McNeil, 665 A.2d

at 1249-1250.        Moreover, Appellant’s conviction has been affirmed on

appeal.3 Wolfe, 605 A.2d at 1273. Accordingly, the common pleas court

was correct in declining to accord habeas corpus relief.

       In summary, Appellant is entitled to no relief on his claims related to

the SVP-determination process.           The trial court properly denied Appellant

relief under the PCRA, and Appellant cannot demonstrate that the alternative

remedy of habeas corpus is available to him.             Thus, Appellant’s claims

related to the SVP-determination process warrant no relief.

       We further note that while not included in the statement of questions

involved, Appellant does include in the body of his brief a challenge to the

discretionary aspects of his sentence. Pursuant to Appellate Rule 2116(a),

Appellant’s claim is waived for failure to list it in the Statement of Questions

Involved.     Pa.R.A.P. 2116(a) (“No question will be considered unless it is

stated in the statement of question involved or is fairly suggested

thereby.”).


____________________________________________


3
   Commonwealth v. Raynovich, 873 WDA 2001, 849 A.2d 609 (Pa. Super.
filed February 18, 2004) (unpublished memorandum).



                                           -6-
J-S17021-16


        Even if we decline to find this contention waived for failure to include it

in his statement of questions involved, however, we conclude that such

claim    affords   Appellant   no   relief.    Appellant’s   issue   implicates   the

discretionary aspects of sentence.        See Commonwealth v. Moury, 992

A.2d 162, 169 (Pa. Super. 2010) (claim that imposition of consecutive

sentences was an abuse of discretion was a challenge the discretionary

aspects of sentencing); Commonwealth v. Marts, 889 A.2d 608, 611 (Pa.

Super. 2005) (holding that challenge to the trial court’s imposition of

consecutive sentences is a challenge to the discretionary aspects of a

sentence); Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005)

(the imposition of consecutive rather than concurrent sentences lies within

the sound discretion of the sentencing court.)           Requests for relief with

respect to the discretionary aspects of sentence are not cognizable in PCRA

proceedings.       Commonwealth v. Wrecks, 934 A.2d 1287, 1289 (Pa.

Super. 2006). Thus, because Appellant’s pro se filing does not request relief

contemplated by the PCRA, the pleading is a post-sentence motion and not a

PCRA petition. See Commonwealth v. Lutz, 788 A.2d 993, 996 n.7 (Pa.

Super. 2001) (holding that a filing which requests relief outside the PCRA

will not be treated as a collateral petition).

        Because this post-sentence motion was filed years after sentencing, it

is untimely.       See Pa.R.Crim.P. 720(A)(1) (stating that post-sentence

motions must be filed within ten days of sentencing).          As the motion was


                                         -7-
J-S17021-16


late, it did not toll Appellant’s direct appeal period.     Commonwealth v.

Felmlee, 828 A.2d 1105, 1107 n.1 (Pa. Super. 2003). Therefore, his time

for filing a direct appeal expired thirty days after he was sentenced in 2001.

Pa.R.Crim.P. 720(A)(3).      Consequently, this appeal is late and we lack

jurisdiction to hear it.   Commonwealth v. Millisock, 873 A.2d 748, 751

(Pa.   Super.   2005).      Lacking   jurisdiction,    quashal   is   appropriate.

Commonwealth v. Dreves, 839 A.2d 1122, 1129 (Pa. Super. 2003)

(quashing untimely appeal for lack of jurisdiction).

       Order denying Appellant’s “motion for reconsideration for newly

sexually violent predator hearing” affirmed.            Appeal from denial of

Appellant’s motion for modification of sentence quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/2016




                                      -8-